            Case 1:21-cr-00287-TNM Document 23 Filed 05/03/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Case. No. 21-287-1 (TNM)
                                     )
KEVIN SEEFRIED                       )
                                     )
                  Defendant.         )
____________________________________ )

                DEFENDANT’S UNOPPOSED MOTION FOR PERMISSION
                       TO TRAVEL TO NORTH CAROLINA

       Defendant, Kevin Seefried through undersigned counsel, respectfully moves for

permission to travel outside of the District of Delaware, specifically to Salvo, North Carolina on

May 15, 2021 and to return to his residence in Delaware on May 22, 2021.

       In support of the motion, counsel states:

       1.       Mr. Seefried is before the Court charged in a five-count indictment relating to the

events in the United States Capitol grounds on January 6, 2021. ECF. 20. Mr. Seefried will

appear before the Court for a Status Conference on Tuesday, May 4, 2021.

       2.       On January 13, Magistrate Judge Robin M. Meriweather issued a warrant for Mr.

Seefried’s arrest pursuant to a criminal complaint based on the events later charged in the

indictment. On January 14, 2021, Mr. Seefried was arrested and presented in the Federal Court

for the District of Delaware for a Rule 5(c)(3) hearing. Mr. Seefried waived his identity hearing

and the government did not seek his pretrial detention. From January 14, 2021, Mr. Seefried was

supervised by that Court’s Pretrial Service Agency without incident.

       3.       On January 25, 2021, Mr. Seefried appeared before Magistrate Judge Faruqui for

his initial appearance. During the hearing, Mr. Seefried waive his preliminary hearing and



                                                   1
            Case 1:21-cr-00287-TNM Document 23 Filed 05/03/21 Page 2 of 2




moved to exclude time under the Speedy Trial Act. The Court continued Mr. Seefried on his

personal recognizance without objection from the government. Consistent with his compliance

before the District Court for Delaware, Mr. Seefried has abided by all the conditions of release

ordered by Magistrate Judge Faruqui.

       4.       Mr. Seefried would like to travel with his family by car to Salvo, North Carolina

on May 15, 2021 and to return to Delaware on May 22, 2021. The family trip to North Carolina

was originally scheduled for May 2020 but was cancelled in response to the pandemic.

       5.       Assistant United States Attorney Brittany Reed has informed undersigned counsel

that she does not oppose Mr. Seefried’ permission for travel.

       Wherefore, undersigned counsel respectfully moves the Court to permit Mr. Seefried to

travel to Salvo, North Carolina on May 15, 2021 and to return to his home in Delaware on May

22, 2021.

                                                     Respectfully submitted,

                                                     A.J. Kramer
                                                     Federal Public Defender


                                                     __________/s/_______________
                                                     Carlos J. Vanegas
                                                     Assistant Federal Public Defender
                                                     625 Indiana Ave., N.W., Suite 550
                                                     Washington, D.C. 20004
                                                     (202) 208-7500




                                                 2
